ACCEPTED
                                                                                            01-15-00629-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                     11/13/2015 12:04:04 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                   IN THE
                           FIRST COURT OF APPEALS
                                  OF TEXAS                                FILED IN
                                                                   1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
DAVID ERNEST WILLIAMS                   §                         11/13/2015 12:04:04 PM
                                        §                          CHRISTOPHER A. PRINE
VS.                                     §             CASE NO.    01-15-00629-CR
                                                                           Clerk
                                        §
THE STATE OF TEXAS                      §

      MOTION TO EXTEND TIME WITHIN WHICH TO FILE APPELLATE
                             BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COMES, DAVIS ERNEST WILLIAMS, appellant in the above-styled

and numbered cause, by and through her attorney of record, Daucie Schindler, and

respectfully moves the Court for an extension of time within which to file the appellate

brief, and for cause would show the Court as follows:

                                            I.

       Mr. Williams was charged with the felony offense of sexual assault of a child

younger than 17years of age. On, July 6, 2015, Mr. Williams was convicted as charged

and sentenced to an automatic life imprisonment in the Institutional Division of the

Texas Department of Criminal Justice.

                                            II.

       Mr. Williams filed timely notice of appeal and on July 7, 2015, undersigned

counsel, of the Harris County Public Defender’s Office was appointed to represent him

on appeal.
                                           III.

      The appellate brief is due to be filed with the Court on or before November 13,

2015. One previous extension has been requested.

                                           IV.

      Undersigned counsel has been working simultaneously on the Paz v. State, State

v. Branch, Martinez v. State, Wiggins v. State, Marks v. State, Edwards v. State, Weldon

v. State and the PDR in Fletcher v. State. Counsel is diligently working on the brief in

this case, but requests additional time to research and confer with the client.

                                           V.

      This request is made not to delay the proceedings, but to ensure the Mr. Williams

is adequately represented.
WHEREFORE, PREMISES CONSIDERED, Mr. Williams respectfully prays that this

motion be granted and that the Court permits an extension of time until December 14,

2015, to file the appellate brief.



                                                   Respectfully Submitted,

                                                   ALEXANDER BUNIN
                                                   Chief Public Defender
                                                   Harris County Texas



                                                   /s/ Daucie Schindler __________
                                                   DAUCIE SCHINDLER
                                                   Assistant Public Defender
                                                   Harris County Texas
                                                   1201 Franklin, 13th Floor
                                                   Houston, Texas 77002
                                                   (713) 274-6717
                                                   (713) 368-9278 Fax
                                                   Daucie.Schindler@pdo.hctx.net

                                                   Attorney for Appellant,
                                                   DAVID ERNEST WILLIAMS
                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Appellant’s Motion

to Extend Time Within Which to File Appellate Brief was e-mailed to the Appellate

Division of the Harris County District Attorney’s Office on this 13th day of November,

2015.



                                                       /s/ Daucie Schindler__________
                                                       DAUCIE SCHINDLER